161 S.W.3d 382 (2005)
Larry C. STREU, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 63504.
Missouri Court of Appeals, Western District.
March 15, 2005.
Motion for Rehearing and/or Transfer Denied May 3, 2005.
Rebecca L. Kurz, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., SMART, J. and EDWIN H. SMITH, C.J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2005.

ORDER
PER CURIAM.
Movant was convicted of first-degree murder and sentenced to life in prison. He now seeks post-conviction relief, claiming that his trial counsel was ineffective for not making proper objections to portions of the State's closing argument, which allegedly bolstered or vouched for the veracity of its key witness. Affirmed. Rule 84.16(b).